Citation Nr: 0518074	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  99-04 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for an eye disorder, to 
include as due to exposure to a herbicide.

3.  Whether new and material evidence has been submitted to 
reopen the previously denied claim of entitlement to service 
connection for post-traumatic stress disorder.

4.  Whether new and material evidence has been submitted to 
reopen the previously denied claim of entitlement to service 
connection for a lung disorder, including asthma.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

Appellant-Veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to April 
1969, including service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the benefits sought on appeal.  The 
Board remanded this appeal in February 2001.  

A May 23, 2002, VA Form 21-8947, Compensation and Pension 
Award, in Volume 5, indicates that the veteran was awarded 
compensation benefits, effective in June 2001.  In July 2003, 
the veteran submitted a statement in which he disagreed with 
the effective date of June 1, 2001, and wished to appeal that 
decision.  While the actual award letter is not in the file, 
it appears that the veteran is referring to the May 2002 
award.  This matter is referred to the RO for appropriate 
action.  


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for 
asthma in a January 1981 rating decision.  The veteran was 
notified of this decision and of his appellate rights, but 
did not appeal the denial.

2.  Evidence submitted since the time of the RO's January 
1981 rating decision denying service connection for asthma 
does not bear directly or substantially upon the issue at 
hand, is duplicative and/or cumulative, and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  The RO denied entitlement to service connection for post-
traumatic stress disorder in an October 1990 rating decision.  
The veteran submitted a notice of disagreement with respect 
to this denial of benefits, but did not perfect his appeal.

4.  Evidence submitted since the time of the RO's October 
1990 rating decision denying service connection for post-
traumatic stress disorder bears directly and substantially 
upon the issue at hand, is not duplicative and/or cumulative, 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.

5.  The veteran's currently diagnosed hypertension did not 
begin during service or within one year of his discharge from 
service.

6.  The veteran's eye disorder did not begin during service 
nor is it a result of exposure to herbicides during active 
service.

7.  The veteran has post-traumatic stress disorder as a 
result of combat experiences during active service.


CONCLUSIONS OF LAW

1.  Evidence received since the RO denied entitlement to 
service connection for asthma is not new and material.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004).

2.  The rating decision of January 1981 is final; the claim 
of entitlement to service connection for asthma is not 
reopened.  38 U.S.C.A. §§ 1110, 7104 (West 2002).

3.  Evidence received since the RO denied entitlement to 
service connection for post-traumatic stress disorder is new 
and material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2004).

4.  The rating decision of October 1990 is final; the claim 
of entitlement to service connection for post-traumatic 
stress disorder is reopened.  38 U.S.C.A. §§ 1110, 7104 (West 
2002).

5.  Hypertension was not incurred in active service nor is it 
presumed to have been incurred during service.  38 U.S.C.A. 
§§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2004).

6.  An eye disorder was not incurred in active service or as 
a result of exposure to a herbicide.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2004).

7.  Post-traumatic stress disorder was incurred as a result 
of active duty.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset of this decision that it has 
given consideration to the provisions of the Veterans Claims 
Assistance Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 
to 5107 (West 2002)) which includes an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence necessary to substantiate a claim for VA benefits.  
It also redefines the obligations of VA with respect to its 
duty to assist a claimant in the development of a claim.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (August 29, 2001) (codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Also see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA, the implementing regulations, the United States Court 
of Appeals for the Federal Circuit's (Federal Circuit) 
decisions in Disabled  American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F. 3d 1334 (Fed. Cir. 2003), which invalidated 
portions of the implementing regulations, the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, Section 701, 117 
Stat. 2651 (Dec. 2003), and the United States Court of 
Appeals for Veteran's Claims (Court) decisions in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I), and 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), which addressed the timing and content of proper VCAA 
notice.  Following a complete review of the record evidence, 
the Board finds, for the reasons expressed immediately below, 
that the development of the claims here on appeal has 
proceeded in accordance with the law and regulations. 
 
Duty to Notify

The Court's decisions in both Pelegrini I and Pelegrini II  
held, in part, that a VCAA notice, as required by 38 U.S.C. 
Section 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made in March 1998, long before the 
VCAA was enacted, and the VCAA notice was first given to the 
veteran in October 2001.  Fortunately, the Court acknowledged 
in Pelegrini II that some claims were pending at the time the 
VCAA was enacted and that proper notice prior to the initial 
AOJ decision was impossible.  The Court specifically stated 
in Pelegrini II that it was not requiring the voiding or 
nullification of any AOJ action or decision, only finding 
that appellants are entitled to VCAA-content-complying 
notice.  Thus, the timing of the notice in this matter does 
not nullify the rating action upon which this appeal is 
based.

VA has a duty under the VCAA to notify an appellant and his 
or her representative of any information and evidence needed 
to substantiate and complete a claim as well as to inform the 
appellant as to whose responsibility it is to obtain the 
needed information.  The veteran was informed of the 
requirements of the VCAA specifically and in detail in a 
letter dated in October 2001 and again in August 2002.  The 
Board finds that the information provided to the veteran 
specifically satisfied the requirements of 38 U.S.C.A. 
Section 5103 in that he was clearly notified of the evidence 
necessary to substantiate his claims and the responsibilities 
of VA and the veteran in obtaining evidence.  The letters 
stated that (1) the evidence needed to substantiate the 
veteran's claims was, among other things, evidence that the 
veteran currently had a disability as a result of an 
inservice injury or disease, (2) VA would obtain relevant 
records from any Federal agency and relevant records 
identified by the veteran, and (3) the veteran is responsible 
for supplying VA with sufficient information to obtain 
relevant records on his behalf and is ultimately responsible 
for submitting all relevant evidence not in the possession of 
a Federal department or agency.  There is also a fourth 
element of notification requiring that VA request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  18 Vet. App. at 120-121.  The 
October 2001 and August 2002 letters, to the veteran, 
informed him that he should send the information describing 
additional evidence or the evidence itself to the VA.  This 
effectively advised him that he should send to VA any 
evidence in his possession that is relevant to the claims.  
Thus, under these circumstances, the Board finds that the 
notification requirement of the VCAA has been satisfied.  

Duty to Assist

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include making reasonable 
efforts to obtain relevant records that a claimant identifies 
and providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  

After reviewing the record, the Board finds that VA has 
complied with the VCAA's duty to assist by aiding the veteran 
in obtaining all evidence identified and affording him 
physical examinations.  It appears that all known and 
available records relevant to the issues here on appeal have 
been obtained and are associated with the veteran's claims 
file and the veteran does not appear to contend otherwise.  
Furthermore, the veteran testified before an RO hearing 
officer in October 2003 and before the Board in February 
2004.  Thus, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran and 
that no further action is necessary to meet the requirements 
of the VCAA and the applicable implementing regulations.  

I.  New and Material Evidence

Asthma

The veteran submitted an application for VA compensation 
benefits in December 1980, requesting service connection for 
asthma.  In a January 1981 rating decision, the RO denied 
entitlement to service connection for asthma and the veteran 
was notified of this rating decision the following month.  
The veteran did not appeal the denial of benefits.  Thus, the 
rating decision became final.  See 38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.  

In March 1997, the veteran requested that his claim of 
entitlement to service connection for asthma be reopened.  
Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  For claims submitted prior to August 
2001, such as this claim, "new and material evidence" is 
defined as evidence not previously submitted to agency 
decision-makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  With 
these considerations, the Board must now review all of the 
evidence which has been submitted by the veteran or otherwise 
associated with the claims folder since the final rating 
decision of January 1981.  It is noted that the credibility 
of new evidence is to be presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

At the time of the prior denial, the record included service 
medical records and a November 1980 record of hospitalization 
for the treatment of an acute exacerbation of asthma.  
Service medical records are void of any mention of asthma 
and/or any type of lung disorder.  The 1980 record included a 
history, as given by the veteran, of asthma for nine years.  
Based on this evidence, the RO determined that the veteran's 
asthma did not begin during service because there was no 
finding of such a disability upon separation from service, no 
evidence of treatment for asthma until eleven years after 
discharge from service, and a history given by the veteran of 
asthma beginning approximately two years after discharge from 
service.

Since the time of the January 1981 rating decision, VA has 
obtained a considerable amount of treatment records.  
Although most of the treatment records are totally unrelated 
to the treatment of asthma, there is evidence of the use of 
medication to control asthma.  The veteran has given 
testimony that his lung disorder was present during his 
active service.  And, the veteran's sister submitted a 
statement in March 2001 reflecting her recollection of the 
veteran having asthma after his period of active service.

Following a complete review of the record, the Board finds 
that the evidence obtained since the January 1981 rating 
decision is certainly new because it was not before the 
agency decision-makers in 1981.  It is not deemed to be 
material, however, because it does not bear directly or 
substantially upon the matter under consideration.  
Specifically, the evidence obtained since 1981 is consistent 
with the evidence of record at the time of the prior denial 
because it shows that the veteran has been treated for asthma 
subsequent to his period of active service.  The evidence 
does not include a medical link between a current disability 
and the veteran's service and the veteran's statements, 
standing on their own, are not sufficient to establish such a 
relationship.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992) (Laypersons are not competent to offer medical 
opinions).  Consequently, the Board finds that new and 
material evidence has not been submitted or obtained since 
the January 1981 denial of entitlement to service connection 
for asthma and, as such, the claim is not reopened and 
remains denied.

Post-traumatic Stress Disorder

The veteran submitted an application for VA compensation 
benefits in January 1982, requesting service connection for a 
nervous condition.  In a February 1982 rating decision, the 
RO denied entitlement to service connection for an emotional 
instability reaction, finding that it was a congenital or 
developmental abnormality for which compensation benefits 
could not be paid.  In June 1990, the veteran requested that 
he be granted entitlement to service connection for post-
traumatic stress disorder.  In an October 1990 rating 
decision, the RO denied entitlement to post-traumatic stress 
disorder, finding that the evidence did not support a 
diagnosis of post-traumatic stress disorder.  The veteran was 
notified of this rating decision and he submitted a notice of 
disagreement.  The RO issued a statement of the case, but the 
veteran did not perfect his appeal by submitting a 
substantive appeal pursuant to 38 C.F.R. § 20.202.  Thus, the 
rating decision became final.  See 38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.  

In March 1997, the veteran requested that his claim of 
entitlement to service connection for post-traumatic stress 
disorder be reopened.  The Board notes that the RO in this 
case implicitly reopened the veteran's claim by addressing 
the merits of the claim and denying the benefits sought.  The 
Board, however, is required to address the issue of reopening 
despite the RO's denial of service connection on the merits.  
See Barnett v. Brown, 83 F.3d 1380 (1996).

Evidence of record at the time of the October 1990 rating 
decision includes service medical records and evidence of 
continuous psychiatric problems since discharge from service.  
The veteran's service medical records contain a November 1968 
psychiatric evaluation showing that the veteran had attempted 
to commit suicide during his service in the Republic of 
Vietnam and was determined to have a chronic emotional 
instability reaction that existed prior to service.  An 
administrative separation was recommended based on a 
personality defect.  Post-service treatment records include 
diagnoses of post-traumatic stress disorder with depression 
and paranoid ideation, paranoid schizophrenia, bipolar 
disorder, and cocaine and opiate dependence.  Upon VA 
examination in July 1990, the examiner stated that he was 
unable to support a diagnosis of post-traumatic stress 
disorder.

Evidence obtained since the 1990 denial of benefits includes 
testimony of the veteran as to specific events that occurred 
during his service as an infantryman in the Republic of 
Vietnam, VA treatment records showing a diagnosis of post-
traumatic stress disorder due to stressful events experienced 
during service in Vietnam, and a VA examination report dated 
in August 2002 including an Axis I diagnosis of chronic post-
traumatic stress disorder due to extreme military stress.  
The newly obtained evidence also includes unit histories of 
the unit to which the veteran was attached during his service 
in the Republic of Vietnam.  Although the RO requested 
records from the wrong time period, the histories obtained 
begin the month following the veteran's departure from the 
unit described and include statements such as the unit "was 
again called upon," suggesting that the duties described in 
the histories supplied were continuous and similar to those 
performed by the veteran during his service with the unit.  
The histories show that the unit interacted with the enemy 
and experienced extensive loss of life.

Given the evidence as described above, the Board finds that 
the evidence obtained since the 1990 denial of benefits is 
both new and material as it was not previously before agency 
decision-makers and it speaks directly to the issue of 
whether the veteran is diagnosed with post-traumatic stress 
disorder as a result of stressful events during service.  
Accordingly, the claim of entitlement to service connection 
for post-traumatic stress disorder is reopened and the merits 
of the claim will be discussed below.

II.  Service Connection

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  
The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  If there is no evidence of a chronic condition 
during service, or an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).  If service connection is to be established by 
continuity of symptomatology, there must be medical evidence 
that relates a current condition to that symptomatology.  
Id.

Hypertension

The veteran seeks service connection for hypertension, which 
is deemed to be a chronic disease under 38 C.F.R. 
Section 3.309(a).  Because hypertension is a chronic 
disease, service connection may be granted under 38 C.F.R. 
Section 3.307(a)(3) if the evidence shows that the disease 
manifest to a degree of ten percent or more within one year 
from the date of separation from service.  See 38 C.F.R. 
§ 3.307.  Separation from service is defined as the 
veteran's discharge date.  See 38 C.F.R. § 3.307(a)(2).  
Therefore, because the veteran was discharged from service 
in April 1969, the evidence must show that his chronic 
disease manifest to a degree of ten percent by April 1970 in 
order for service connection to be granted based upon a 
presumptive period.  There is no statutory or regulatory 
provision to allow for an extension of a presumptive period.

The veteran asserts that his hypertension began during 
service as a result of experiencing stressful events.  He 
stated that he may have been treated for the disease during 
service, but does not know what all of the medications 
prescribed to him during service were.  

Service medical records do not include any complaints of or 
treatment for high blood pressure.  Upon separation 
examination in April 1969, the veteran's blood pressure was 
recorded as 118/62, 116/62, and 118/68, all well within the 
range considered to be normal.  There is no evidence of 
treatment for hypertension in the 1970's.  Current treatment 
records include notations of monitoring the veteran's blood 
pressure and prescribing of medication for hypertension.  
There is no suggestion in the medical record that the 
currently diagnosed hypertension had its onset during 
service or within one year of discharge from service.

Given the evidence of record, the Board finds that the 
veteran's currently diagnosed hypertension did not begin 
during active service or within one year of discharge from 
service.  The Board fully acknowledges the veteran's 
statements that he may have been treated for hypertension 
during service and that he believes he had high blood 
pressure within the first year after discharge from service.  
Absent medical evidence to support these assertions, 
however, the Board must deny the claim of entitlement to 
service connection for hypertension.  

Eye Disorder

The veteran asserts that he has dry eyes as a result of 
exposure to Agent Orange during his period of service in the 
Republic of Vietnam.  With regard to disabilities a veteran 
attributes to exposure to Agent Orange, the law provides 
that for veterans who served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending 
May 7, 1975, service connection may be presumed for certain 
diseases enumerated by statute and regulations that become 
manifest within a particular period, if any such period is 
prescribed.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  
If a veteran is found to have been exposed and/or presumed 
to have been exposed to an herbicide agent during active 
service in the Republic of Vietnam, the following diseases 
shall be service-connected if the requirements of 38 C.F.R. 
Section 3.307(a)(6) are met even though there is no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. 
Sections 3.307(d) are also satisfied:  chloracne or other 
acneform disease; Type II diabetes; Hodgkin's disease; 
chronic lymphocytic leukemia; multiple myeloma; Non-
Hodgkin's lymphoma; acute and subacute peripheral 
neuropathy; porphyria cutanea tarda; prostate cancer; 
respiratory cancers; and, soft-tissue sarcoma.  See 
38 C.F.R. § 3.309(e).

In June 2002, VA gave notice under the authority granted by 
the Agent Orange Act of 1991, that it had determined that a 
presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the 
Vietnam Era was not warranted for certain specifically 
listed conditions and any other condition for which the 
Secretary of VA has not specifically determined a 
presumption of service connection is warranted.  See 67 Fed. 
Reg. 42600 (June 24, 2002).

The veteran's service medical records do not include any 
complaints of or treatment for an eye problem.  There was no 
disability found upon discharge from service.  Post-service 
treatment records show that the veteran is treated for 
hypertensive retinopathy.  There is no suggestion in the 
medical evidence that the veteran's complaints of dry eyes is 
related to anything other than his hypertension.

The veteran testified that he began experiencing dry eyes 
after his period of service, that he did not participate in 
any treatment for his eye condition but used over-the-counter 
eye lubricants.  The veteran also testified that he was told 
at an Agent Orange examination that he had "dry spots" on 
his eyes.  The veteran's sister submitted a statement 
reflecting her recollection of the veteran's eyes swelling at 
times following his period of service.

Given the evidence as outlined above, the Board finds that 
the veteran's hypertensive retinopathy did not begin during 
service or as a consequence of his exposure to herbicides 
during his service in the Republic of Vietnam.  The Board 
points out that even though the veteran is presumed to have 
been exposed to Agent Orange because he served as an 
infantryman in the Republic of Vietnam in 1968, eye disorders 
are not diseases acknowledged by VA to be presumptively 
related to exposure to Agent Orange.  Thus, because there is 
no medical evidence linking the veteran's currently diagnosed 
eye disorder to his period of active service, the Board must 
deny the claim of entitlement to service connection for an 
eye disorder.

Post-traumatic Stress Disorder

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. Section 4.125(a); a link, 
established by medical evidence, between current symptoms 
and an in-service stressor; and, credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f).  The diagnosis of a 
mental disorder must conform to the DSM-IV and be supported 
by the findings of a medical examiner.  See 38 C.F.R. 
§ 4.125(a).

The evidence of record clearly shows that the veteran entered 
the United States Army in February 1968 and was not found to 
have a psychiatric disorder at that time.  He participated in 
basic training and was sent to the Republic of Vietnam in 
July 1968 to perform the duties of an infantryman.  Unit 
histories, although beginning in November 1968 as opposed to 
some point during the months in which the veteran served in 
Vietnam, show that the veteran's unit encountered the enemy 
and had extensive loss of life.  Although the veteran was not 
awarded the Combat Infantryman Badge, there is nothing in the 
record to suggest that he did not perform combat infantryman 
duties as described in the history reports of his unit.

Service medical records show that the veteran attempted to 
commit suicide in August 1968 during service in the Republic 
of Vietnam.  A psychiatric treatment report dated in November 
1968 reflects a history of headaches and striking out as a 
teenager, but no psychiatric treatment prior to service.  
There was no evidence of a neurologic disorder found upon 
examination and clinical testing and the psychiatrist 
concluded that the veteran had a chronic and severe emotional 
instability reaction manifested by poor and inadequate 
control of anger, hostility with impulsive striking out or 
internalization with anxiety, depression, and headaches.  It 
was noted that duty in a combat zone was a precipitating 
factor and that the veteran was predisposed to have such a 
reaction due to his long history of headaches and poor 
impulse control.  The psychiatrist found that the veteran's 
psychiatric disorder existed prior to service and recommended 
an administrative discharge as rehabilitation was not 
available.  The veteran was discharged from service in April 
1969.

Subsequent to discharge from service, the veteran had many 
psychiatric hospitalizations and was treated for post-
traumatic stress disorder, depression, paranoid 
schizophrenia, psychosis not otherwise specified, bipolar 
disorder, opiate dependence and cocaine dependence.  He has 
maintained that he experienced horrific combat situations in 
the Republic of Vietnam.  By those mental health care 
personnel who believed that the veteran participated in 
combat, post-traumatic stress disorder has been included in 
the Axis I diagnoses rendered.  The veteran has been treated 
at a VA post-traumatic stress disorder clinic over the years 
without any questioning of the diagnosis of post-traumatic 
stress disorder.

The veteran most recently underwent VA psychiatric 
examination in August 2002 and the examiner reviewed the 
veteran's extensive claims folder and all computerized 
treatment records at the VA Medical Center.  Upon 
examination, the veteran related a history of extreme 
military stress as well as the events of his life since his 
discharge from service.  The examiner rendered Axis I 
diagnoses of chronic post-traumatic stress disorder, Valium 
dependence and opiate dependence, and an Axis II diagnosis of 
personality disorder not otherwise specified with antisocial 
features.  The examiner specifically noted that the veteran's 
stressor was extreme military stress.

The Board notes at this juncture that it is the defined and 
consistently applied policy of VA to administer the law under 
a broad interpretation, consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 3.102.

It is also important to point out that there is a well-
established principle of tort law that a plaintiff must be 
taken as he is found.  See Ragin v. Harry Macklowe Real 
Estate Co., 6 F.3d 898, 907-08 (2d Cir. 1993).  This means 
that an individual who is injured at the hand of another 
must be compensated for all of his injuries even if he is 
predisposed to experience certain injuries which another 
person would not be inclined to experience under the same 
circumstances.  This principle has been applied to veterans' 
benefits law with regard to both physical and mental 
disabilities.  See Cohen v. Brown, 10 Vet. App. 128, 141 
(1997).  Accordingly, this veteran must be taken as he 
presented for active service and compensated for any 
disabilities which may have had their inception during his 
period of service or as a consequence of his period of 
active service.

Given the evidence as outlined above and resolving all 
reasonable doubt in favor of the veteran, the Board finds 
that the veteran performed the duties of an infantryman in 
the Republic of Vietnam from July 1968 to October 1968 and 
that his unit interacted with the enemy and experienced loss 
of life.  As noted above, the unit histories do not exactly 
coincide with the veteran's service; however, when these 
histories with their suggestion of continuous combat duties 
by the veteran's unit are considered in conjunction with the 
medical finding by a service psychiatrist that the veteran 
was affected by the performance of duty in a combat zone, the 
Board finds the evidence supportive of the veteran's 
assertions.  Thus, the Board finds that the evidence 
establishes that the veteran engaged in combat with the 
enemy.  And, because the stressors described are related to 
combat, there is no clear and convincing evidence to the 
contrary, and the claimed stressors are consistent with the 
circumstances and conditions of the veteran's service, the 
Board finds that the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressors.

Having accepted that the veteran experienced in-service 
stressors as an infantryman in the Republic of Vietnam, the 
Board turns to the current medical evidence of psychiatric 
disability.  As set out above, the veteran is treated at a VA 
facility for post-traumatic stress disorder as a result of 
military stresses.  Additionally, a VA examiner recently 
rendered an Axis I diagnosis of post-traumatic stress 
disorder based upon a complete review of the record and a 
history of extreme military stress as described by the 
veteran.  Although there was the medical finding during the 
veteran's period of service that he was predisposed to 
psychiatric problems, there is no credible evidence of a 
psychiatric disorder pre-existing military service.  As noted 
above, the veteran must be taken as he is found.  Thus, the 
diagnosis of post-traumatic stress disorder based on the 
veteran's stressors in the Republic of Vietnam during active 
service is accepted and the veteran's claim of entitlement to 
service connection for post-traumatic stress disorder is 
granted.


ORDER

New and material evidence having not been submitted, the 
claim of entitlement to service connection for asthma is not 
reopened and remains denied.

New and material evidence having been submitted, the claim of 
entitlement to 
service connection for post-traumatic stress disorder is 
reopened.

Service connection for hypertension is denied.

Service connection for an eye disorder is denied.

Service connection for post-traumatic stress disorder is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.



	                        
____________________________________________
	MILO H. HAWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


